E ATTORNEY    GENERAL
                        OF TEXAS



                          December 29, 1971


The Honorable Albert A. Rooker     opinion No:   M-1031
Executive Director
Governor's Commission              Re: Authority of Governor's
  Physical Fitness                     Commission on Physical
4200 North Lamar, Suite 107            Fitness to purchase.
Austin, Texas 78756                    station wagon under Gen-
                                       eral Appropriation Bill
                                       III-70 and under travel
                                       regulations V-14, Section
Dear Mr. Rooker:                       18, Article 13.

     You ask our opinion as to the authority of   your Commission
to purchase a station wagon.  In a supplemental   letter you
set out in detail the various uses to which the   vehicle would
be put. For the purposes of this opinion these    uses are set
out as follows:

     1.   "Continuous travel to communities through out
          the state, performing the duties as charged to
          this agency by law. This travel will be occa-
          sional by an individual but frequent by groups
          or teams conducting clinics, workshops, etc.

     2.   Large amounts of equipment such as 16 millimeter
          projectors, speakers, portable P.A. systems,
          overhead slide projectors, easels, etc. will be
          used in most presentations at clinics, workshops,
          or even by our speakers bureau.

     3.   Intra-city transportation needs by a small a-
          gency located two miles from state capitol com-
          plex has become a major problem in the few short
          weeks of our existence. More than 30 trips from
          agency headquarters to other state agencies and
          suppliers have already been necessary for our
          operation.  This is a transportation problem
          which can also be solved by the station wagon
          and has no other method of reimbursement for
          personal vehicle use.   Most of our supplies



                                 -5029-
Honorable Albert Rooker, page 2      (M-1031)




           will be purchased through the new Board of
           Control Central Supply Store. Larger state
           agencies may own trucks, etc. for this use
           but it would be impractical for agencies
           of our size to use different types of ve-
           hicles for each different type operation.
           Therefore, the station wagon would resolve
           mored our transportation requirements than
           any other solution.

      4.   The purchase of a station wagon and its
           operation have been included in proposed
           budget planning which was used at the initial
           senate committee meeting which created this
           agency. This expenditure was also approved
           as part of operating budget by our 15-member
           Commission members at its first commission
           meeting."

     The Appropriation to your Commission for the year ending
August 31, 19721 is $63,451.00 out of the General Revenue Fund
for purposes set out as follows:

          "There is hereby appropriated to the Governor's
     Commission on Physical Fitness for salaries of
     exempt and classified positions, professional fees
     and services, part-time and seasonal help, travel,
     consumable supplies, and materials, current and re-
     curring operating expenses, capital outlay and all
     other activities for which no other provisions are
     rnX  ' (Emphasis added.) (at p. 111-70).

        The Appropriation Bill 2 contains in Section 18 of Article
V thereof, relating to General Provisions, the following ex-
ception    relating to the expenditure of money for the purchase of
passenger vehicles:

          "a . None of the moneys appropriated in this
     Act may be expended for the purchase, maintenance




1.   S.B. 11, Acts 62nd. Leg. R.S. 1971, as amended by S.B. I,
     Acts 62nd. Leg. 1st Cis., 1971.

2.   See Footnote 1.
                                  -5030-
.     I




          Honorable Albert Rooker, Page 3            (M-1031)



          or operation of a passenger car. . . unless authority
          to do SO is stated by the language of this Act.

           b. Only the following passenger-carrying vehicles
           are exempt from the restrictions on purchases, main-
           tenance, and operation specified in this Section. . .
           buses and station wanons regularly used for the mass
           transportation of numbers >f people and essential to
           the efficient management of the operating agency of
           the State."   (at p. V-43).

         Purchase of a station wagon in the first instance could not
    be made "unless authority to do so is stated by the language of
    this Act." Furthermore, the above stated exceptionti this pro-
    vision is not operative unless the station wagon (1) were to be
    used for mass transportation and (2) is essential to the efficient
    management of the operating agency of the State.
         We note that the budget prepared by your Commission for pre-
    sentation to the Legislature specifically referred to a "station
    wagon motor vehicle' as a part of the requested appropriation
    of $63,451.00. This sum was granted in toto by the Legislature.
    Secondly, you state that the station wagon will be used frequently
    to transport "groups or teams conductirg clinics, workshops, etc.";
    and that the station wagon "would resolve more of our transporta-
    tion requirements than any other solution." As a consequence of
    this, we are of the opinion that your Commission does have authority
    to purchase a station wagon out of funds appropriated to it for
    the fiscal year ending August 31, 1972.

                               SUMMARY

                The Governor's Commission on Physical Fitness
           is authorized to purchase a station wagon for the
           stated purpose out of funds appropriated to it for
           the fiscal year ending August 31, 1972.

                                                         submitted,




                                                  ey General of Texas
    Prepared by James H. Quick
    Assistant Attorney General



                                         -5031-
Honorable Albert Rooker, page 4   (M-1031)




APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W.E. Allen, Co-Chairman

Ben Harrison
Bill Craig
Fisher Tyler
Bob Davis

SAiiMCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -5032-